Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/729,279 filed on 12/27/2019. 
Claims 1 – 23 are pending and ready for examination.


Priority
This application claims priority of Taiwan Patent Application No. 108144639 filed on 12/06/2019.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/13/2020 and 11/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Yang hereinafter referred to Yang) (US 2014/0023020 A1).

Regarding claim 21, Yang teaches (Title, Method, Apparatus, and System for Link Adaptation) a signal-power calibration method ([0044], obtain signal-to-noise ratio of a link in multiple manners according to link state. Here, obtaining the signal-to-noise ratio is considered as a signal-power calibration method), comprising: 
receiving channel state information (CSI) ([0044], receiving apparatus detects channel state information); 
[0044], obtain the power of noise according to the channel state information in combination with received signals. Therefore, power of the received signal (i.e.  signal-path power) and power of noise (i.e. noise-path power) are obtained); and 
performing a calculation to divide the signal-path power by the noise-path power to obtain a signal-power calibration value ([0044], divide signal power by noise power to obtain the signal-to-noise ratio of the link. Therefore, the signal-to-noise ratio is signal-power calibration value).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 – 2 and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 2017/0013403 A1) (cited in IDS) in view of Yang.

Regarding claim 1, Sen teaches a distance estimation device (Fig.5 and [0040], system 501 having a length estimator 506 to provide a length estimate from the system 501 to a network device), comprising: 
a calibration circuit (Fig.5, transceiver 502 along with expected time of flight (ToF) calculator 503), receiving channel state information (CSI) ([0041], transceiver 502 includes a PHY layer configured to report channel state information sets (CSIs); Fig.1, block 102. [0016], obtaining channel state information (CSI)) and obtaining a signal-path power according to the CSI ([0042], expected ToF calculator 503 is configured to use a plurality of CSIs to determine a plurality of direct path energy estimates; Fig.1, block 104. [0018], determining a direct path energy estimate (DPE) from the CSI. Here, the DPE is a signal-path power); and
a distance estimation circuit (Fig.5, length estimator 506 along with transceiver 502 and ToF calculator 503), coupled to the calibration circuit (Fig.5, 502, 503 and 506 are coupled with each other), and receiving a received signal strength indication (RSSI) ([0041], transceiver 502 includes a PHY layer configured to report received signal strength indicators (RSSIs); Fig.1, block 103. [0017], obtaining a received signal strength indicator (RSSI)) and the signal-power, and obtaining a [0042], expected ToF calculator 503 is configured to determine a plurality of path loss exponents; Fig.1, block 105. [0021], obtaining a path loss exponent from the direct path energy estimate and the RSSI. Therefore, a path-loss exponent is obtained according to the RSSI and the DPE/ signal-path power/ signal-power), and obtaining a distance-estimation value (Fig.5 and [0046], length estimator 506 is configured to provide a length estimate to a network device) according to the signal-power and the path-loss exponent (Fig.1, block 106. [0023], determining a distance estimate from the path loss exponent and the direct path energy estimate).
Sen does not specifically teach
obtaining a noise-path power according to the CSI, and performing a calculation to divide the signal-path power by the noise-path power to obtain a signal-power calibration value.
However, Yang teaches (Title, Method, Apparatus, and System for Link Adaptation) 
receiving channel state information (CSI) ([0044], receiving apparatus detects channel state information), and obtaining a signal-path power and a noise-path power according to the CSI ([0044], obtain the power of noise according to the channel state information in combination with received signals. Therefore, power of the received signal (i.e.  signal-path power) and power of noise (i.e. noise-path power) are obtained), and performing a calculation to divide the signal-path power by the noise-path power to obtain a signal-power calibration value ([0044], divide signal power by noise power to obtain the signal-to-noise ratio of the link. Therefore, the signal-to-noise ratio is signal-power calibration value).
(Sen discloses obtaining a distance-estimation value according to signal-power/ signal path power that is obtained from CSI and Yang discloses signal-path power and noise-path power obtained from CSI and then calculating signal-to-noise ratio/ signal-power calibration value; therefore, it is obvious to add signal-power calibration value of Yang to modify direct path energy/ signal path power of Sen. Therefore, it would have been obvious to obtain a path-loss exponent according to the RSSI and the signal-power calibration value and then a distance-estimation value according to the signal-power calibration value and the path-loss exponent).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen as mentioned above and further incorporate the teaching of Yang to add a method to obtain signal-to-noise ratio of a link. The motivation for doing so would have been to provide a method, an apparatus, and a system for link adaptation that includes the signal-to-noise ratio information of the link, wherein a higher signal-to-noise ratio allows selection of a larger modulation and coding scheme value, thereby improving throughput of a system (Yang, [0008] and [0044]).

Regarding claim 2, combination of Sen and Yang teaches all the features with respect to claim 1 as outlined above.
Sen further teaches
Fig.5, transceiver 502 along with expected time of flight (ToF) calculator 503), further comprises: 
an inverse fast Fourier Transform (IFFT) circuit, receiving the CSI ([0041], transceiver 502 includes a PHY layer configured to report channel state information sets (CSIs); Fig.1, block 102. [0016], obtaining channel state information (CSI); [0018], performing an Inverse Fast Fourier Transform (IFFT), on the CSI. Since the IFFT is performed on received CSI; therefore, it is obvious to consider an IFFT circuit included in the calibration circuit); 
a signal/noise discrimination circuit, coupled to the IFFT circuit, and generating the signal-path power according to the CSI ([0042], expected ToF calculator 503 is configured to use a plurality of CSIs to determine a plurality of direct path energy estimates; Fig.1, block 104. [0018], determining a direct path energy estimate (DPE) from the CSI. As mentioned above the DPE is a signal-path power; therefore, it is obvious to consider a signal/noise discrimination circuit included in the expected ToF calculator 503) processed by the IFFT circuit ([0018], performing an Inverse Fourier Transform, such as an Inverse Fast Fourier Transform (IFFT), on the CSI).
Sen does not specifically teach
generating the noise-path power according to the CSI; and
a first division circuit, coupled to the signal/noise discrimination circuit, and generating the signal-power calibration value according to the signal-path power and the noise-path power.
However, Yang teaches
[0044], receiving apparatus detects channel state information); 
a signal/noise discrimination circuit, generating the signal-path power and the noise-path power according to the CSI ([0044], obtain the power of noise according to the channel state information in combination with received signals. Therefore, power of the received signal (i.e.  signal-path power) and power of noise (i.e. noise-path power) are generated. Fig.5 and [0059]-[0060], obtaining module 510 is configured to obtain link adaptation update information that includes signal-to-noise ratio information. Here, obtaining module 510 is considered as a signal/noise discrimination circuit); and
a first division circuit (Fig.5, obtaining module 510), coupled to the signal/noise discrimination circuit, and generating the signal-power calibration value according to the signal-path power and the noise-path power ([0044], divide signal power by noise power to obtain the signal-to-noise ratio of the link. Therefore, the signal-to-noise ratio is signal-power calibration value. Since, the obtaining module 510 provides signal-to-noise ratio information; therefore, the obtaining module 510 is also considered as a first division circuit).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Sen and Yang as mentioned in claim 1 and further incorporate the teaching of Yang. The motivation for doing so would have been to provide a method, an apparatus, and a system for link adaptation that includes the signal-to-noise ratio information of the link, Yang, [0008] and [0044]).

Regarding claim 10, combination of Sen and Yang teaches all the features with respect to claim 1 as outlined above.
Sen further teaches
wherein the calibration circuit and the distance estimation circuit are configured in user equipment (UE), an access point, or a server (Fig.5 and [0040], system 501 may be a wireless access point (AP) or may be a mobile device connected to an AP. As mentioned in claim 1, the calibration circuit and the distance estimation circuit are configured in the system 501; therefore, the calibration circuit and the distance estimation circuit are configured in UE or an access point. Due to alternating language “or” in the claim, examiner did not point out all limitation).

Regarding claim 11, combination of Sen and Yang teaches all the features with respect to claim 1 as outlined above.
Sen further teaches
wherein the CSI and the RSSI are from a communication module of a UE or a communication module of an access point (Fig.5 and [0040], system 501 may be a wireless access point (AP) or a mobile device. [0041], system 501 includes transceiver 502 that includes a PHY layer configured to report CSI and RSSIs. Therefore, the CSI and the RSSI are from a transceiver/ communication module of a UE or an AP).

Regarding claim 12, Sen teaches a distance estimation method (Fig.1 and [0014], method of distance estimation), comprising: 
receiving channel state information (CSI) (Fig.1, block 102. [0016], obtaining channel state information (CSI)) and received signal strength indication (RSSI) (Fig.1, block 103. [0017], obtaining a received signal strength indicator (RSSI)); 
obtaining a signal-path power according to the CSI (Fig.1, block 104. [0018], determining a direct path energy estimate (DPE) from the CSI. Here, the DPE is a signal-path power); 
obtaining a path-loss exponent according to the RSSI and the signal-power (Fig.1, block 105. [0021], obtaining a path loss exponent from the direct path energy estimate and the RSSI. Therefore, a path-loss exponent is obtained according to the RSSI and the DPE/ signal-path power/ signal-power); and 
obtaining a distance-estimation value according to the signal-power and the path-loss exponent (Fig.1, block 106. [0023], determining a distance estimate from the path loss exponent and the direct path energy estimate).
Sen does not specifically teach
obtaining a noise-path power according to the CSI; 
performing a calculation to divide the signal-path power by the noise-path power to obtain a signal-power calibration value.
However, Yang teaches (Title, Method, Apparatus, and System for Link Adaptation) 
receiving channel state information (CSI) ([0044], receiving apparatus detects channel state information); 
[0044], obtain the power of noise according to the channel state information in combination with received signals. Therefore, power of the received signal (i.e.  signal-path power) and power of noise (i.e. noise-path power) are obtained); and 
performing a calculation to divide the signal-path power by the noise-path power to obtain a signal-power calibration value ([0044], divide signal power by noise power to obtain the signal-to-noise ratio of the link. Therefore, the signal-to-noise ratio is signal-power calibration value).
(Sen discloses obtaining a distance-estimation value according to signal-power/ signal path power that is obtained from CSI and Yang discloses signal-path power and noise-path power obtained from CSI and then calculating signal-to-noise ratio/ signal-power calibration value; therefore, it is obvious to add signal-power calibration value of Yang to modify direct path energy/ signal path power of Sen. Therefore, it would have been obvious to obtain a path-loss exponent according to the RSSI and the signal-power calibration value and then a distance-estimation value according to the signal-power calibration value and the path-loss exponent).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen as mentioned above and further incorporate the teaching of Yang to add a method to obtain signal-to-noise ratio of a link. The motivation for doing so would have been to provide a method, an apparatus, and a system for link adaptation that includes the signal-to-noise ratio information of the link, wherein a higher signal-to-noise ratio allows selection of a larger Yang, [0008] and [0044]).

Regarding claim 13, combination of Sen and Yang teaches all the features with respect to claim 12 as outlined above.
Sen further teaches
performing an inverse fast Fourier Transform (IFFT) operation on the CSI ([0018], performing an Inverse Fast Fourier Transform (IFFT), on the CSI); 
generating the signal-path power according to the CSI (Fig.1, block 104. [0018], determining a direct path energy estimate (DPE) from the CSI. As mentioned above the DPE is a signal-path power; therefore, the signal-path power is generated according to the CSI) processed by the IFFT operation ([0018], a power delay profile for the signal by performing an Inverse Fourier Transform, such as an Inverse Fast Fourier Transform (IFFT), on the CSI; the power delay profile correspond to the signal strength. Therefore, the CSI is processed by IFFT operation).
Sen does not specifically teach
generating the noise-path power according to the CSI.
However, Yang teaches
generating the signal-path power and the noise-path power according to the CSI ([0044], obtain the power of noise according to the channel state information in combination with received signals. Therefore, power of the received signal (i.e.  signal-path power) and power of noise (i.e. noise-path power) are generated).
Yang, [0008] and [0044]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sen.

Regarding claim 22, Yang teaches all the features with respect to claim 21 as outlined above.
Yang further teaches
generating the signal-path power and the noise-path power according to the CSI ([0044], obtain the power of noise according to the channel state information in combination with received signals. Therefore, power of the received signal (i.e.  signal-path power) and power of noise (i.e. noise-path power) are generated).
Yang does not specifically teach
performing an inverse fast Fourier Transform (IFFT) operation on the CSI; and 
generating the signal-path power according to the CSI processed by the IFFT operation.
However, Sen teaches (Title, DISTANCE ESTIMATION)
[0018], performing an Inverse Fast Fourier Transform (IFFT), on the CSI); and
generating the signal-path power according to the CSI (Fig.1, block 104. [0018], determining a direct path energy estimate (DPE) from the CSI. As mentioned above the DPE is a signal-path power; therefore, the signal-path power is generated according to the CSI) processed by the IFFT operation ([0018], a power delay profile for the signal by performing an Inverse Fourier Transform, such as an Inverse Fast Fourier Transform (IFFT), on the CSI; the power delay profile correspond to the signal strength. Therefore, the CSI is processed by IFFT operation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang as mentioned in claim 21 and further incorporate the teaching of Sen. The motivation for doing so would have been to provide a distance estimate between two nodes that adjusts multipath effect by using power delay profile for the signal by performing an Inverse Fast Fourier Transform (IFFT), on CSI thereby, increasing the accuracy of the distance estimation (Sen, Abstract and [0012], [0018], [0034]).


Allowable Subject Matter
Claims 3 – 9, 14 – 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Pajovic et al. (Pub. No. US 2017/0082723 A1) – “Device Localization using RSS Based Path Loss Exponent Estimation” discloses a method for tracking a device determines correlations among locations of the device including a set of previous locations of the device and an initial estimate of a current location of the device, and determines, for each access point (AP), a current path loss exponent for the current location of the device using previous path loss exponents determined for the previous locations of the device and the correlations among the locations of the device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474